Exhibit 10.16

     
(DEVON LOGO) [d78726d7872600.gif]
  Devon Energy Corporation
ID: 73-1567067
20 North Broadway
Oklahoma City, Oklahoma 73102-8260

 
NOTICE OF GRANT OF NONQUALIFIED STOCK OPTIONS
AND AWARD AGREEMENT
 

     
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
 
Option Number:
%%OPTION_NUMBER%-%
   
%%ADDRESS_LINE1%-%
  Plan: %%EQUITY_PLAN%-%
%%ADDRESS_LINE2%-%
  ID: %%EMPLOYEE_IDENTIFIER%-%
%%CITY%-%, %%STATE%-%, %%ZIPCODE%-%
   

 
Effective %%OPTION_DATE%-%, you have been granted a Nonqualified Stock Option to
buy %%TOTAL_SHARES_GRANTED%-% shares of Devon Energy Corporation (the “Company”)
Common Stock at $%%OPTION_PRICE%-% per share. The Nonqualified Stock Option
shall expire on %%EXPIRE_DATE_PERIOD1%-% (the “Expiration Date”).
Shares in each period will become fully vested on the date shown.

          Shares   Vest Type   Full Vest
%%SHARES_PERIOD1%-%
  %%VEST_TYPE_PERIOD1%-%   %%VEST_DATE_PERIOD1%-%
%%SHARES_PERIOD2%-%
  %%VEST_TYPE_PERIOD2%-%   %%VEST_DATE_PERIOD2%-%
%%SHARES_PERIOD3%-%
  %%VEST_TYPE_PERIOD3%-%   %%VEST_DATE_PERIOD3%-%
%%SHARES_PERIOD4%-%
  %%VEST_TYPE_PERIOD4%-%   %%VEST_DATE_PERIOD4%-%
%%SHARES_PERIOD5%-%
  %%VEST_TYPE_PERIOD5%-%   %%VEST_DATE_PERIOD5%-%

 
By accepting this agreement online, you and the Company agree that these options
are granted under and governed by the terms and conditions of the Company’s 2009
Long-Term Incentive Plan and the Award Agreement, both of which are attached and
made a part of this document.
 

 



--------------------------------------------------------------------------------



 



DEVON ENERGY CORPORATION
2009 LONG-TERM INCENTIVE PLAN
EMPLOYEE NONQUALIFIED STOCK OPTION
AWARD AGREEMENT
     THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (the “Award Agreement”), is
entered into as of %%OPTION_DATE%-% (the “Date of Grant”), by and between Devon
Energy Corporation (the “Company”) and %%FIRST_NAME%-% %%MIDDLE_NAME%-%
%%LAST_NAME%-% (the “Participant”);
WITNESSETH:
     WHEREAS, the Participant is an employee of the Company or a Subsidiary or
Affiliated Entity of the Company, and it is important to the Company that the
Participant be encouraged to remain in the employ of the Company or a Subsidiary
or Affiliated Entity of the Company, as applicable; and
     WHEREAS, in recognition of such facts, the Company desires to provide to
the Participant a nonqualified stock option to purchase
%%TOTAL_SHARES_GRANTED%-% shares of the Common Stock of the Company (the
“Covered Shares”), as hereinafter provided, pursuant to the “Devon Energy
Corporation 2009 Long-Term Incentive Plan” (the “Plan”), a copy of which is
attached hereto.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for good and valuable consideration, the Participant and the Company
hereby agree as follows:
     Section 1. Grant of Stock Option. The Company hereby grants to the
Participant a nonqualified stock option that is not intended to qualify under
Section 422 of the Code, to purchase all or any part of the Covered Shares (the
“Stock Option”) subject to the terms and conditions of this Award Agreement and
the Plan, which is incorporated herein by reference and made a part hereof for
all purposes. The purchase price for each Covered Share to be purchased
hereunder shall be the exercise price set forth on the Cover Page (the “Exercise
Price”).
     Section 2. Times of Exercise of Stock Option.
     (a) The Stock Option shall become fully vested and exercisable on and after
the vesting date for each installment of Covered Shares as described in the
following schedule (the “Vesting Date”) (but only if the Participant’s Date of
Termination has not occurred before the Vesting Date):
Vesting Schedule

      Vesting Date   Covered Shares Vesting
%%VEST_DATE_PERIOD1%-%
  %%SHARES_PERIOD1%-%
%%VEST_DATE_PERIOD2%-%
  %%SHARES_PERIOD2%-%
%%VEST_DATE_PERIOD3%-%
  %%SHARES_PERIOD3%-%
%%VEST_DATE_PERIOD4%-%
  %%SHARES_PERIOD4%-%
%%VEST_DATE_PERIOD5%-%
  %%SHARES_PERIOD5%-%

 



--------------------------------------------------------------------------------



 



     (b) The Stock Option shall become fully vested and exercisable upon the
occurrence of a Change of Control Event that occurs (i) prior to the
Participant’s Date of Termination or (ii) if the Participant has retired prior
to such Change of Control Event, is Post-Retirement Eligible and no
Non-Compliance Event has occurred, following the Participant’s Date of
Termination.
     (c) If (i) the Participant’s Date of Termination occurs under circumstances
in which the Participant is entitled to a severance payment from the Company, a
Subsidiary, or an Affiliated Entity under (A) the Participant’s employment
agreement or severance agreement with the Company due to a termination of the
Participant’s employment by the Company without “cause” or by the Participant
for “good reason” in accordance with the Participant’s employment agreement or
severance agreement, or (B) the Devon Energy Corporation Severance Plan, and
(ii) the Participant signs and returns to the Company a release of claims
against the Company in a form prepared by the Company (the “Release”) and the
Participant does not revoke the Release prior to the date the Release becomes
effective, then the Stock Option shall become fully vested and exercisable
effective as of the Participant’s Date of Termination. If the Participant fails
to sign and return the Release to the Company or revokes the Release prior to
the date the Release becomes effective, then the unvested portion of the Stock
Option shall be forfeited.
     (d) The Stock Option shall become fully vested and exercisable upon the
Participant’s Date of Termination if the Participant’s Date of Termination
occurs by reason of the Participant’s death. The Committee may, in its sole and
absolute discretion, elect to vest all or a portion of the unvested portion of
the Stock Option upon the Participant’s Date of Termination if the Participant’s
Date of Termination occurs by reason of disability, Normal Retirement Date,
Early Retirement Date, or other special circumstances (as determined by the
Committee).
     (e) Notwithstanding any provision to the contrary in this Award Agreement,
if the Participant is Post-Retirement Eligible, the Participant shall, subject
to the satisfaction of the conditions in Section 9, be eligible to vest, in
accordance with the Vesting Schedule above in Section 2(a), in the installments
of the Covered Shares of the Stock Option that remain unvested on the Date of
Termination as follows:

              Percentage of each Unvested Installment     of Covered Shares of
the Stock Option Age at Retirement   Eligible to be Earned by the Participant  
54 and earlier
    0 %
55
    60 %
56
    65 %
57
    70 %
58
    75 %
59
    80 %
60 and beyond
    100 %

     If (i) the Participant is Post-Retirement Eligible, (ii) the death of the
Participant occurs following the Date of Termination, and (iii) no
Non-Compliance Event has occurred prior to the date of the Participant’s death,
then any percentages of installments of the Covered Shares of the Stock Option
that remain unvested on the date of the Participant’s

 



--------------------------------------------------------------------------------



 



death but in which the Participant was eligible to vest pursuant to this Section
2(e) shall become fully vested and exercisable upon the Participant’s death.
     Nothing in this Award Agreement shall be construed to affect the
application of Section 12.5 of the Plan (relating to Change of Control), to the
extent such Section would otherwise be applicable.
     Section 3. Term of Stock Option. The Stock Option shall expire and cease to
be exercisable on the earliest to occur of:
     (a) The Expiration Date set forth on the Cover Page.
     (b) If the Participant’s Date of Termination occurs by reason of death, the
three-year anniversary of such Date of Termination.
     (c) If the Participant’s Date of Termination occurs by reason of
disability, and Section (d) below (relating to termination or after Normal
Retirement Date) does not apply, the one-year anniversary of such Date of
Termination.
     (d) If the Participant’s Date of Termination occurs by reason of
Participant’s retirement and the Participant is Post-Retirement Eligible, the
Expiration Date of the Stock Option; provided, however, if a Non-Compliance
Event occurs following the Date of Termination, the Stock Option shall cease to
be exercisable on the one-year anniversary of such Non-Compliance Event.
     (e) If (i) the Participant is Post-Retirement Eligible, (ii) the death of
the Participant occurs following the Date of Termination, (iii) there are
percentages of installments of the Covered Shares of the Stock Option that
remain unvested as of the date of the Participant’s death but in which the
Participant was eligible to vest pursuant to Section 2(e), and (iv) no
Non-Compliance Event has occurred prior to the date of the Participant’s death,
the three-year anniversary of the date of the Participant’s death.
     (f) If (i) the Participant’s Date of Termination occurs by reason of the
Participant’s retirement, (ii) the Date of Termination occurs on or after the
Participant’s Normal Retirement Date and (iii) the Participant is not
Post-Retirement Eligible, the three-year anniversary of such Date of Termination
(or such later date as may be permitted by the Committee).
     (g) If the Participant’s Date of Termination occurs under circumstances in
which the Participant is entitled to a severance payment from the Company, a
Subsidiary of the Company, or an Affiliated Entity under an employment agreement
or severance agreement with the Company, the last day of the Severance Period.
The “Severance Period” shall be the longer of:
(i) the period beginning on the Date of Termination and continuing through the
end of the period during which such severance payments are paid to the
Participant; or
(ii) the period described in the following clause (B), if the amount of the
Participant’s severance payment is determined in whole or in part as being equal
to the product of (A) the Participant’s salary rate, multiplied by (B) a period
over which such amount would be computed.

 



--------------------------------------------------------------------------------



 



     (h) If the Participant’s Date of Termination occurs and none of Sections
(b), (c), (d), (e), (f) and (g) are applicable, the three month anniversary of
such Date of Termination.
     Section 4. Nontransferability of Stock Option. The Stock Option may be
exercised during the lifetime of the Participant only by the Participant.
Without limiting the generality of the previous sentence, the Stock Option shall
not be assigned, transferred (except as provided above), pledged or hypothecated
in any way whatsoever, shall not be assigned by operation of law, and shall not
be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Stock
Option contrary to the provisions hereof, shall be null and void and without
effect. However, in the event of a Participant’s death, the Stock Option may be
transferred in accordance with the provisions of a Participant’s will, the
applicable laws of descent and distribution, or a beneficiary designation that
is in a form approved by the Committee.
     Section 5. Employment. So long as the Participant shall continue to be an
employee of the Company or one or more of the Subsidiaries or Affiliated
Entities of the Company, the Stock Option shall not be affected by any change of
duties or position. Nothing in the Plan or in this Award Agreement shall confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries or Affiliated Entities, or interfere in any way with the
right to terminate the Participant’s employment at any time.
     Section 6. Method of Exercising Stock Option.
     (a) Procedures for Exercise. The Stock Option may be exercised prior to the
Expiration Date by providing written notice in the form prescribed by the
Company to the Secretary of the Company or following the electronic exercise
procedures adopted by the Company. The written notice shall state the election
to exercise the Stock Option, the number of Covered Shares to be purchased upon
exercise, the form of payment, and shall be signed by the person exercising the
Stock Option.
     (b) Form of Payment. Payment of the full Exercise Price for the Covered
Shares purchased under this Award Agreement shall accompany the Participant’s
notice of exercise, together with full payment of applicable withholding taxes,
if any. Payment shall be made (i) in cash or by check, draft or money order
payable to the order of the Company; (ii) by delivering shares of Common Stock
having a Fair Market Value on the date of payment equal to the amount of the
Exercise Price, but only to the extent such form of payment would not result in
a compensation expense to the Company for financial accounting purposes with
respect to the shares of Common Stock used to pay the Exercise Price unless
otherwise determined by the Committee; or (iii) a combination of the foregoing.
     (c) Further Information. In the event the Stock Option is exercised,
pursuant to the foregoing provisions of this Section 6, by any person other than
the Participant due to the Participant’s death, notice shall also be accompanied
by appropriate proof of such person’s right to exercise the Stock Option. The
notice so required shall be given electronically or by personal delivery to the
Secretary of the Company or by registered or certified mail, addressed to the
Company at 20 North Broadway, Oklahoma City, Oklahoma 73102-8260, Attention:
Secretary, and it shall be deemed to have been given when it is delivered or
when it is deposited in the United States mail in an envelope addressed to the
Company, as aforesaid, properly stamped for delivery as a registered or
certified letter.
     Section 7. Securities Law Restrictions. The Stock Option shall be exercised
and Common Stock issued only upon compliance with the Securities Act of 1933, as
amended (the “Act”), and any other applicable securities law, or pursuant to an
exemption therefrom. If

 



--------------------------------------------------------------------------------



 



deemed necessary by the Company to comply with the Act or any applicable laws or
regulations relating to the sale of securities, the Participant, at the time of
exercise and as a condition imposed by the Company, shall represent, warrant and
agree that the Covered Shares subject to the Stock Option are being purchased
for investment and not with any present intention to resell the same and without
a view to distribution, and the Participant shall, upon the request of the
Company, execute and deliver to the Company an agreement to such effect.
     Section 8. Notices. All notices or other communications relating to the
Plan and this Award Agreement as it relates to the Participant shall be in
writing and shall be delivered electronically, personally or mailed (U.S. Mail)
by the Company to the Participant at the then current address as maintained by
the Company or such other address as the Participant may advise the Company in
writing.
     Section 9. Conditions to Post-Retirement Vesting.
     (a) Notice of and Conditions to Post-Retirement Vesting. If the Participant
is Post-Retirement Eligible, the Company shall, within a reasonable period of
time prior to the Participant’s Date of Termination, notify the Participant that
the Participant has the right, pursuant to this Section 9(a), to continue to
vest following the Date of Termination in any unvested installments of Covered
Shares of the Stock Option (each such unvested installment, an “Installment”).
The Participant shall have the right to vest in such Installments of Covered
Shares of the Stock Option provided that the Participant executes and delivers
to the Company, with respect to each such Installment, the following
documentation: (i) a non-disclosure letter agreement, in the form attached as
Exhibit A, (a “Non-Disclosure Agreement”) on or before January 1 of the year in
which such Installment vests pursuant to the Vesting Schedule (or, with respect
to the calendar year in which the Date of Termination occurs, on or before the
Date of Termination), and (ii) a compliance certificate, in the form attached as
Exhibit B, (a “Compliance Certificate”) indicating the Participant’s full
compliance with the Non-Disclosure Agreement on or before November 1 of the year
in which such Installment vests pursuant to the Vesting Schedule.
     (b) Consequences of Failure to Satisfy Vesting Conditions. In the event
that, with respect to any given Installment, the Participant fails to deliver
either the respective Non-Disclosure Agreement or Compliance Certificate for
such Installment on or before the date required for the delivery of such
document (such failure, a “Non-Compliance Event”), the Participant shall not be
entitled to vest in any unvested Installments that would vest from and after the
date of the Non-Compliance Event and the Company shall be authorized to take any
and all such actions as are necessary to cause such unvested Stock Options to
not vest and to terminate. The only remedy of the Company for failure to deliver
a Non-Disclosure Agreement or a Compliance Certificate shall be the failure to
vest in, and cancellation of, any unvested Installments then held by the
Participant.
     Section 10. Definitions. Words, terms, or phrases used in this Agreement
shall have the meanings set forth in this Section 10. Capitalized terms used in
this Award Agreement but not defined herein shall have the meaning designated in
the Plan.
     (a) “Act” has the meaning set forth in Section 7.
     (b) “Award Agreement” has the meaning set forth in the preamble.
     (c) “Code” means Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



     (d) “Company” has the meaning set forth on the Cover Page.
     (e) “Compliance Certificate” has the meaning set forth in Section 9(a).
     (f) “Covered Shares” has the meaning set forth in the preamble.
     (g) “Date of Grant” has the meaning set forth in the preamble.
     (h) “Date of Termination” means the first day occurring on or after the
Date of Grant on which the Participant is not employed by the Company, a
Subsidiary, or an Affiliated Entity, regardless of the reason for the
termination of employment; provided, however, that a termination of employment
shall not be deemed to occur by reason of a transfer of the Participant between
the Company, a Subsidiary, and an Affiliated Entity or between two Subsidiaries
or two Affiliated Entities. The Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company, a
Subsidiary, or an Affiliated Entity approved by the Participant’s employer
pursuant to Company policies. If, as a result of a sale or other transaction,
the Participant’s employer ceases to be either a Subsidiary or an Affiliated
Entity and the Participant is not, at the end of the 30-day period following the
transaction, employed by the Company or an entity that is then a Subsidiary or
an Affiliated Entity, then the date of the occurrence of such transaction shall
be treated as the Participant’s Date of Termination.
     (i) “Early Retirement Date” means, with respect to the Participant, the
first day of a month that occurs on or after the date the Participant
(i) attains age 55 and (ii) earns at least 10 Years of Service.
     (j) “Exercise Price” has the meaning set forth in Section 1.
     (k) “Expiration Date” has the meaning set forth on the Cover Page.
     (l) “Installment” has the meaning set forth in Section 9(a).
     (m) “Non-Compliance Event” has the meaning set forth in Section 9(b).
     (n) “Non-Disclosure Agreement” has the meaning set forth in Section 9(a).
     (o) “Normal Retirement Date” means, with respect to the Participant, the
first day of a month that occurs on or after the date the Participant attains
age 65.
     (p) “Participant” has the meaning set forth in the preamble.
     (q) “Plan” has the meaning set forth in the preamble.
     (r) “Post-Retirement Eligible” means the Participant’s Date of Termination
occurs (i) by reason of the Participant’s retirement and (ii) on or after the
Participant’s Early Retirement Date.
     (s) “Stock Option” has the meaning set forth in Section 1.
     (t) “Vesting Date” has the meaning set forth in Section 2.
     (u) “Year of Service” means a calendar year in which the Participant is
employed with the Company, a Subsidiary or Affiliated Entity for at least nine
months of a calendar

 



--------------------------------------------------------------------------------



 



year. When calculating Years of Service hereunder, Participant’s first hire date
with the Company, a Subsidiary or Affiliated Entity shall be used.

     
“COMPANY”
  DEVON ENERGY CORPORATION
 
  a Delaware corporation
 
   
“PARTICIPANT”
  %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
 
  %%ADDRESS_LINE1%-%
 
  %%ADDRESS_LINE2%-%
 
  %%CITY%-%, %%STATE%-%, %%ZIPCODE%-%
 
  ID: %%EMPLOYEE_IDENTIFIER%-%

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Non-Disclosure Agreement
[Insert Date]
Devon Energy Corporation
20 North Broadway
Oklahoma City, OK 73102
          Re: Non-Disclosure Agreement
Ladies and Gentlemen:
     This letter agreement is entered between Devon Energy Corporation (together
with its subsidiaries and affiliates, the “Company”) and the undersigned (the
“Participant”) in connection with that certain Nonqualified Stock Option Award
Agreement (the “Agreement”) dated _______________, 20__ between the Company and
the Participant. All capitalized terms used in this letter agreement shall have
the same meaning ascribed to them in the Agreement unless specifically denoted
otherwise.
     The Participant acknowledges that, during the course of and in connection
with the employment relationship between the Participant and the Company, the
Company provided and the Participant accepted access to the Company’s trade
secrets and confidential and proprietary information, which included, without
limitation, information pertaining to the Company’s finances, oil and gas
properties and prospects, compensation structures, business and litigation
strategies and future business plans and other information or material that is
of special and unique value to the Company and that the Company maintains as
confidential and does not disclose to the general public, whether through its
annual report and/or filings with the Securities and Exchange Commission or
otherwise (the “Confidential Information”).
     The Participant acknowledges that his position with the Company was one of
trust and confidence because of the access to the Confidential Information,
requiring the Participant’s best efforts and utmost diligence to protect and
maintain the confidentiality of the Confidential Information. Unless required by
the Company or with the Company’s express written consent, the Participant will
not, during the term of this letter agreement, directly or indirectly, disclose
to others or use for his own benefit or the benefit of another any of the
Confidential Information, whether or not the Confidential Information is
acquired, learned, attained or developed by the Participant alone or in
conjunction with others.
     The Participant agrees that, due to his access to the Confidential
Information, the Participant would inevitably use and/or disclose that
Confidential Information in breach of his confidentiality and non-disclosure
obligations if the Participant worked in certain capacities or engaged in
certain activities for a period of time following his employment with the
Company, specifically in a position that involves (i) responsibility and
decision-making authority or input at the executive level regarding any subject
or responsibility, (ii) decision-making responsibility or input at any
management level in the Participant’s individual area of assignment with the
Company, or (iii) responsibility and decision-making

 



--------------------------------------------------------------------------------



 



authority or input that otherwise allows the use of the Confidential Information
(collectively referred to as the “Restricted Occupation”). Therefore, except
with the prior written consent of the Company, during the term of this letter
agreement, the Participant agrees not to be employed by, consult for or
otherwise act on behalf of any person or entity in any capacity in which he
would be involved, directly or indirectly, in a Restricted Occupation. The
Participant acknowledges that this commitment is intended to protect the
Confidential Information and is not intended to be applied or interpreted as a
covenant against competition.
     The Participant further agrees that, during the term of this letter
agreement, the Participant will not, directly or indirectly on behalf of a
person or entity or otherwise, (i) solicit any of the established customers of
the Company or attempt to induce any of the established customers of the Company
to cease doing business with the Company, or (ii) solicit any of the employees
of the Company to cease employment with the Company.
     This letter agreement shall become effective upon execution by the
Participant and the Company and shall terminate on December 31, 20__. [NOTE:
Insert date that is the end of the calendar year of the letter agreement.]
     If you agree to the above terms and conditions, please execute a copy of
this letter agreement below and return a copy to me.

         
 
  “PARTICIPANT”      
 
       
 
 
 
[Name of Participant]    

THE UNDERSIGNED HEREBY ACCEPTS AND AGREES TO THE TERMS SET FORTH ABOVE AS OF
THIS ____ DAY OF ____________, ___.

                  “COMPANY”    
 
                DEVON ENERGY CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Compliance Certificate
     I hereby certify that I am in full compliance with the covenants contained
in that certain letter agreement (the “Agreement”) dated as of ____________,
____ between Devon Energy Corporation and me and have been in full compliance
with such covenants at all times during the period ending October 31, ____.

           
 
 
 
[Name of Participant]    

Dated:                     

 